Citation Nr: 0618763	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  93-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an effective date earlier than April 2, 
1997, for a rating higher than 10 percent for post-traumatic 
stress disorder (PTSD).

2.  Whether the veteran's appeal of a February 1998 RO 
decision that awarded a noncompensable rating for left ear 
hearing loss disability is timely.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1994 RO decision that awarded service 
connection and a 10 percent rating for PTSD, effective 
October 27, 1993.  On appeal of the particular rating, in an 
April 1998 decision, the RO awarded a 50 percent rating for 
PTSD, effective April 2, 1997.  In May 1998 correspondence, 
the veteran stated that he was satisfied with the 50 percent 
rating, but he disagreed with the effective date of April 2, 
1997.  In view of his previously perfected appeal on the 
higher rating issue, however, the statement of the issue was 
revised to reflect the expanded scope of the appeal.  In July 
1999, the veteran testified at a hearing before the Board.

In a December 1999 decision, the Board denied this claim.  On 
appeal, in March 2001, the United States Court of Appeals for 
Veterans Claims (Court), the Court remanded the case to the 
Board.  

In October 2002 decision, the Board again denied the claim.  
On additional appeal, in February 2003, the Court granted a 
joint motion for remand filed by the parties and remanded the 
case. 

In July 2003 and August 2004, the Board again remanded the 
case, including for additional development of evidence that 
the veteran had brought to VA's attention.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board also reiterates that several additional claims (for 
an earlier effective date for service connection for tinnitus 
and for service connection for chloracne due to herbicide 
exposure) have been referred to the RO for its consideration 
in the first instance, as appropriate.  The Court also noted 
the referral of these issues in a May 2003 order that denied 
a petition for extraordinary relief in the nature of a writ 
of mandamus from the Court.  

In the same May 2003 order, the Court also noted that it 
lacked jurisdiction over a claim for a compensable rating for 
a left tympanic membrane perforation because the veteran had 
not timely appealed the Board's May 2002 decision on that 
issue.  The veteran appears to believe that this issue 
remains on appeal.  However, since there is a prior final 
Board decision open that issue, if he wishes to raise a claim 
for a compensable rating for a left tympanic membrane 
perforation, he should do so in writing with his local RO.

While the veteran is of course eager to have these issues 
decided, the Board notes that the veteran's claims folders 
have been transferred among various divisions within VA, the 
Board, and the Court because of the intricate procedural 
nature of the veteran's requests for the status of his 
claims, his numerous complaints, and his appeals to the 
Court.  The Board is certain that VA will continue to work 
diligently to resolve all claims filed by the veteran. 


REMAND

Regrettably, the Board must remand the claim for an earlier 
effective date for a higher PTSD rating.

In correspondence in 2006, the veteran has expressed the 
ongoing desire to testify before the Board.  Although he has 
already testified before the Board in July 1999, in light of 
the many years that have elapsed, the veteran's varying 
contentions, and the numerous adjudicative determinations 
that have been issued by the RO and the Board, as well as 
various orders by the Court, the Board finds that there is 
good cause to permit the veteran to testify before the Board 
again.  

However, it is not entirely clear what type of hearing he 
desires.  In one contact with VA, he appeared to express a 
desire to appear before the Board either in Washington, D.C., 
or via videoconference from his local RO.  In light of the 
veteran's remarks, the Board will remand this case for the 
veteran to clarify whether he wishes to appear at a hearing 
before the Board either in Washington, D.C., or via 
videoconference from his local RO.  

The Board must also remand a claim involving the rating of 
the veteran's left ear hearing loss disability.

In February 1998, the RO awarded service connection and 0 
percent rating for hearing loss disability of the left ear, 
effective February 4, 1991.  the veteran filed a notice of 
disagreement with respect to the assigned rating.  In April 
2003, the RO issued the veteran a statement of the case.  
Under the relevant provisions, the veteran would have had 60 
days after notification of the statement of the case within 
which to file his substantive appeal on this issue.  
38 C.F.R. § 20.302(b) (2005).  Although the veteran has 
discussed this issue at various points up to the present 
time, it does not appear that he filed a substantive appeal 
on this issue within 60 days of notification of the statement 
of the case on April 24, 2003.  

Therefore, on remand, the RO should permit the veteran to 
present arguments on the issue of whether his appeal of the 
February 1998 RO decision that awarded a noncompensable 
rating for left ear hearing loss disability is timely and 
should then adjudicate that issue.

Accordingly, the Board REMANDS these two issues for  the 
following actions:

1.  Request that the veteran clarify 
whether he wishes to appear at a 
hearing before the Board either in 
Washington, D.C., or via 
videoconference from his local RO.  If 
he selects a hearing via 
videoconference from the RO, please 
schedule him for such a hearing as 
expeditiously as possible.  If he 
selects a hearing before the Board in 
Washington, D.C., please return the 
case to the Board for scheduling of 
such a hearing.  If possible, the 
selected hearing should be scheduled to 
be heard by the undersigned Veterans 
law Judge, as the undersigned has 
already conducted a hearing in the 
matter.

2.  Also, adjudicate the issue of 
whether the veteran's appeal of a 
February 1998 RO decision that awarded a 
noncompensable rating for left ear 
hearing loss disability is timely.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat the claims expeditiously.  Claims that are 
remanded by the Board or by the Court must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).



